NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted February 16, 2022
                               Decided February 17, 2022

                                          Before

                       DIANE S. SYKES, Chief Judge

                       WILLIAM J. BAUER, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

No. 21-1595

UNITED STATES OF AMERICA,                        Appeal from the
     Plaintiff-Appellee,                         United States District Court for the
                                                 Western District of Wisconsin.

       v.                                        No. 06-cr-105-bbc-2

TYREESE TAYLOR,                                  Barbara Crabb,
     Defendant-Appellant.                        Judge.


                                        ORDER

       Tyreese Taylor was on supervised release for cocaine trafficking when Rock
County, Wisconsin police found him in possession of controlled substances. Because
Taylor had violated conditions of his release, the district court revoked his release and
sentenced him to two years in prison. He appeals, but his appointed counsel concludes
that the appeal is frivolous and moves to withdraw by submitting a brief satisfying
Anders v. California, 386 U.S. 738 (1967). Taylor does not have an unqualified right to
counsel in appealing the revocation. See Gagnon v. Scarpelli, 411 U.S. 778, 790–91 (1973);
No. 21-1595                                                                         Page 2

United States v. Eskridge, 445 F.3d 930, 932–33 (7th Cir. 2006). Nevertheless, we apply the
Anders safeguards to ensure that all potential issues receive consideration. See
United States v. Brown, 823 F.3d 392, 394 (7th Cir. 2016). Counsel submitted an Anders
brief that addresses the issues we expect to see in an appeal of this kind. And although
we invited Taylor to respond, see 7TH CIR. R. 51(b), he has not. Because counsel’s brief
appears thorough, we limit our review to the subjects that counsel discusses.
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

        In 2006 Taylor was sentenced to 20 years in prison followed by 10 years of
supervised release for his role in distributing crack cocaine. See 21 U.S.C. §§ 841(a)(1),
851. About 10 years later, then-President Obama commuted his prison term (and those
of like defendants) to time served (effective in early 2019), but the supervised-release
term was unchanged. After Taylor’s release and during a traffic stop in July of 2020,
Rock County police found him in possession of marijuana and other drugs and drug
paraphernalia, a violation of a condition of release. At his revocation hearing, Taylor
stipulated to violating this condition of release and to another that required him to
submit to and pass drug tests. The judge ruled, and Taylor’s lawyer agreed, that
Taylor’s most serious conduct was the Grade B violation for the drug possession, which
requires revocation. See 18 U.S.C. § 3583(g); U.S.S.G. § 7B1.1(a)(2). The judge also
determined that based on Taylor’s violations and criminal-history category VI, the
advisory Sentencing Guidelines range was 21 to 27 months in prison. After hearing
from the parties, the judge imposed a 24-month prison term followed by 3 years of
supervised release.

       Counsel informs us that Taylor does not wish to challenge the revocation itself,
which as we said is mandatory. See § 3583(g)(1). Thus, he appropriately discusses only
potential challenges to Taylor’s new sentence. See United States v. Wheeler, 814 F.3d 856,
857 (7th Cir. 2016); United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

       Counsel considers whether Taylor could reasonably challenge the two-year
prison term as procedurally unsound and rightly decides that he could not. The judge
correctly determined that the Guidelines range was 21 to 27 months given Taylor’s
criminal-history category VI and Grade B violation. See U.S.S.G. §§ 7B1.1(a)(2), 7B1.4(a).
And the judge adequately considered Taylor’s arguments in mitigation about self-
improvement and family support. In selecting a mid-range prison term of two years, the
judge highlighted Taylor’s repeated violations of his conditions of release—he missed
six drug tests, tested positive for drugs four times, and was found in possession of
drugs. The judge’s emphasis on this repeated disobedience of the court’s orders allows
No. 21-1595                                                                        Page 3

us to infer that the judge implicitly considered and rejected Taylor’s argument that his
efforts at self-reform and his family-support obligations justified a shorter 18-month
term. See United States v. Williams, 887 F.3d 326, 328 (7th Cir. 2018).

       Counsel also concludes, and we agree, that Taylor could not plausibly challenge
the substantive reasonableness of the prison term. We would ask whether his within-
Guidelines term, which is presumed reasonable, see United States v. Jarigese, 999 F.3d
464, 471 (7th Cir. 2021), is nonetheless plainly unreasonable, United States v. Jones,
774 F.3d 399, 403 (7th Cir. 2014). Given Taylor’s multiple violations and criminal
history, counsel points to—and we see—nothing in the record to overcome that
presumption.

       Finally, Taylor’s counsel rightly rejects any potential challenge to Taylor’s
additional three-year term of supervision. Despite his opportunity to do so, Taylor did
not object to the proposed term or any conditions of release, and we see no realistic
grounds for objection now. He also explicitly asked that the conditions not be read
aloud in open court, thereby waiving an appellate challenge about the lack of recitation.
See United States v. Flores, 929 F.3d 443, 450 (7th Cir. 2019).

      Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.